[DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                                                              FILED
                      ________________________ U.S. COURT OF APPEALS
                                                       ELEVENTH CIRCUIT
                            No. 10-10780                  JAN 19, 2011
                                                           JOHN LEY
                      ________________________
                                                             CLERK

                   D. C. Docket No. 1:09-cv-23171-AJ
                    BKCY No. 07-20537-BKC-AJC

In Re: DB ISLAMORADA, LLC,

                                                        Debtor-in-Possession.

___________________________
DAVID FINNEGAN,
WILLIAM P. KELLY, JR.,
                                                        Plaintiffs-Appellants,

                                 versus

DB ISLAMORADA, LLC,
                                                         Defendant-Appellee.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     _________________________

                           (January 19, 2011)

Before BARKETT, MARCUS and FAY, Circuit Judges.

PER CURIAM:
      This appeal involves a challenge to sanctions imposed by the Bankruptcy Court

on David Finnegan (client) and William P. Kelly, Jr. (lawyer). We have studied the

record and the briefs and have had the benefit of oral argument. The record simply

fails to support the sanctions imposed on David Finnegan. On the other hand, there

is ample evidence supporting the sanctions imposed upon William P. Kelly, Jr.

      The sanctions imposed upon David Finnegan are vacated; the sanctions

imposed upon William P. Kelly, Jr. are affirmed.

      VACATED in part; AFFIRMED in part.




                                        2